            Case 3:20-cv-00566-SI        Document 14       Filed 05/12/20     Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 JOHN L. CORRIGAN, SR.,                                Case No. 3:20-cv-566-SI

                  Plaintiff,                           OPINION AND ORDER

           v.

 EDWARD LEAVY, et al.,

                  Defendants.


Michael H. Simon, District Judge.

       On April 6, 2020, John L. Corrigan, Sr., pro se,1 filed this civil lawsuit against eight

active or senior federal judges. In the order listed in Plaintiff’s Complaint, the Defendants are:

Senior Ninth Circuit Judge Edward Leavy, Senior Ninth Circuit Judge Mary M. Schroeder,

Senior Ninth Circuit Judge Barry G. Silverman, Ninth Circuit Judge Johnnie B. Rawlinson,

Ninth Circuit Judge William A. Fletcher, Senior U.S. District Judge Robert H. Whaley, Senior

U.S. District Judge Edward F. Shea, and Chief U.S. District Judge Thomas O. Rice (collectively,

the “Defendant Judges”). On April 10, 2020, the Court sua sponte issued an Order to Show

Cause Why This Case Should Not Be Dismissed with Prejudice, imposing a deadline for


       1
           Although pro se, Plaintiff paid his filing fee and is not proceeding in forma pauperis.



PAGE 1 – OPINION AND ORDER
          Case 3:20-cv-00566-SI        Document 14       Filed 05/12/20     Page 2 of 7




Plaintiff’s response of May 11, 2020. ECF 3. On April 17, 2020, the Court ordered that the

issuance of the proposed summonses presented with Plaintiff’s Complaint be held in abeyance

until after Plaintiff’s response to the Order to Show Cause. ECF 6.

       The primary question raised in the Court’s Order to Show Cause is whether the doctrine

of absolute judicial immunity bars this civil action for damages and related declaratory relief on

the grounds that the lawsuit challenges only judicial activities performed by the Defendant

Judges. See Mireles v. Waco, 502 U.S. 9 (1991) (per curiam). The Court held in abeyance the

issuance of summonses because judicial immunity “is an immunity from suit, not just from

ultimate assessment of damages.” Id. at 11.

       On May 10, 2020, Mr. Corrigan responded to the Order to Show Cause. ECF 13. In his

response, Mr. Corrigan did not address whether the doctrine of absolute judicial immunity bars

this civil action. Instead, Mr. Corrigan argues that the Court “improperly circumvented”

Rule 4(b) of the Federal Rules of Civil Procedure “by holding in abeyance the summonses that

Plaintiff submitted.” Id. at 2. He adds that the order of abeyance “prevents this Court from

exercising personal jurisdiction over the defendants.” Id. Mr. Corrigan further states that while

the issuance of summonses is held in abeyance, he cannot complete service and that service

“marks the court’s assertion of jurisdiction over the lawsuit.” Id. Mr. Corrigan also asserts: “The

validity of an order of a federal court depends upon that court’s having jurisdiction over both the

subject matter and the parties.” Id. For the reasons that follow, the Court sua sponte dismisses

this case with prejudice based on the doctrine of absolute judicial immunity.

                                        BACKGROUND

       Against the five Defendant Judges who are Judges of the U.S. Court of Appeals for the

Ninth Circuit, Mr. Corrigan alleges that they unlawfully interfered, and are continuing to

interfere, with his constitutional rights guaranteed under the First and Fifth Amendments to the


PAGE 2 – OPINION AND ORDER
          Case 3:20-cv-00566-SI         Document 14       Filed 05/12/20      Page 3 of 7




U.S. Constitution. Mr. Corrigan contends that in March 2010, Ninth Circuit Judges Schroeder

and Leavy, along with the late Ninth Circuit Judge Harry Pregerson, entered a Pre-Filing Review

Order (the “Order”), over Mr. Corrigan’s objection. After the Court entered the Order,

Mr. Corrigan filed a petition for writ of mandamus in the United States Supreme Court. The

Supreme Court denied that petition on October 4, 2010. Mr. Corrigan further alleges that in

2017, he petitioned the Ninth Circuit to remove the filing bar, and in 2019 Ninth Circuit Judges

Silverman, Fletcher, and Rawlinson denied Mr. Corrigan’s request to remove that bar. Based on

these allegations against Judges Leavy, Schroeder, Silverman, Rawlinson, and Fletcher,

Mr. Corrigan seeks: (1) compensatory and punitive damages, under Bivens v. Six Unknown

Narcotics Agents, 403 U.S. 388 (1971); and (2) declaratory relief, under the Declaratory

Judgment Act, 28 U.S.C. § 2201.

       Against the three U.S. District Judges, Mr. Corrigan alleges that they unlawfully

interfered, and are continuing to interfere, with his constitutional rights “relating to an unlawful

filing bar and subsequent cover up of a Section 42 U.S.C. 1983 action . . . and unlawful Rule 11

sanctions.” Mr. Corrigan asserts that in 2007, he filed a lawsuit, Corrigan v. Dale, Case

No. 2:07-cv-227-RHW (E.D. Wa.) (the “Dale Lawsuit”), that was assigned to Judge Whaley. In

the Dale Lawsuit, Judge Whaley granted the defendants’ motion for summary judgment and

imposed monetary sanctions against Mr. Corrigan. Mr. Corrigan challenges Judge Whaley’s

rulings in the Dale Lawsuit.

       Mr. Corrigan also alleges that in 2008, he filed a lawsuit, Corrigan v. Pflanz, Case

No. 2:08-cv-333-EFS (E.D. Wa.) (the “Pflanz Lawsuit”), that was initially assigned to Judge

Whaley. According to Mr. Corrigan, Judge Whaley sua sponte transferred the Pflanz Lawsuit to

Judge Shea. Mr. Corrigan contends that Judge Shea later dismissed the Pflanz Lawsuit, imposed




PAGE 3 – OPINION AND ORDER
          Case 3:20-cv-00566-SI         Document 14        Filed 05/12/20     Page 4 of 7




monetary sanctions against Mr. Corrigan, and placed a filing bar on Mr. Corrigan. Mr. Corrigan

challenges the actions and rulings of Judge Whaley and Judge Shea in the Pflanz Lawsuit.

        Mr. Corrigan further alleges that in 2019, he filed a lawsuit, Corrigan v. Whaley, et al.,

Case No. 2:19-cv-132-TOR (E.D. Wa.) (the “Whaley Lawsuit”), in which he requested that the

district court review the Dale Lawsuit as an “independent action” under Rule 60 of the Federal

Rules of Civil Procedure. Mr. Corrigan contends that Chief Judge Rice dismissed the Whaley

Lawsuit and denied Mr. Corrigan’s motion for reconsideration. Mr. Corrigan further asserts that

he appealed the adverse judgment in the Whaley Lawsuit to the Ninth Circuit, but the Ninth

Circuit dismissed that appeal. Based on these allegations relating to the Dale, Pflanz, and Whaley

Lawsuits, Mr. Corrigan seeks: (1) compensatory and punitive damages, under Bivens; and

(2) declaratory relief. Mr. Corrigan also notes that he is suing all eight Defendant Judges in their

individual capacities in his Bivens claims and in their official capacities in his claims for

declaratory relief.

                                           STANDARDS

        Rule 12(b)(6) of the Federal Rules of Civil Procedure “authorizes a court to dismiss a

claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490 U.S. 319, 326 (1989).

As the Supreme Court explained: “This procedure, operating on the assumption that the factual

allegations in the complaint are true, streamlines litigation by dispensing with needless discovery

and factfinding.” Id. at 326-27.

        In addition, a district court may dismiss a case under Rule 12(b)(6) sua sponte (i.e., on its

own motion). Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (“A trial court

may dismiss a claim sua sponte under Fed. R. Civ. P. 12(b)(6).”) (citing Wong v. Bell, 642

F.2d 359, 361–62 (9th Cir. 1981)). “Of course, the district court must give notice of its sua

sponte intention to dismiss and provide the plaintiff with ‘an opportunity to at least submit a


PAGE 4 – OPINION AND ORDER
          Case 3:20-cv-00566-SI         Document 14        Filed 05/12/20      Page 5 of 7




written memorandum in opposition to such motion.’” Seismic Reservoir 2020, Inc. v. Paulsson,

785 F.3d 330, 335 (9th Cir. 2015) (quoting Wong, 642 F.2d at 362).

       Finally, a court must liberally construe the filings of a pro se plaintiff and afford the

plaintiff the benefit of any reasonable doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

“Unless it is absolutely clear that no amendment can cure the defect, . . . a pro se litigant is

entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal

of the action.” Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 854 (9th Cir. 2016) (alteration

in original) (quoting Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)).

                                           DISCUSSION

       In Bivens, the Supreme Court “recognized for the first time an implied right of action for

damages against federal officers alleged to have violated a citizen’s constitutional rights.”

Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017) (quoting Corr. Servs. Corp. v. Malesko, 534

U.S. 61, 66 (2001)). A Bivens action is a limited, judicially created remedy for certain

constitutional tort claims under color of federal law. See Bivens, 403 U.S. at 390, 397 (creating

implied cause of action for unreasonable search and seizure under the Fourth Amendment).

“Since Bivens, the Court has only expanded this ‘implied cause of action’ twice.” See Vega v.

United States, 881 F.3d 1146, 1152 (9th Cir. 2018) (referencing Davis v. Passman, 442 U.S. 228,

248-49 (1979), which created a Bivens action for gender discrimination under the Fifth

Amendment’s due process clause), and Carlson v. Green, 446 U.S. 14, 19 (1980), which created

a Bivens action for cruel and unusual punishment under the Eighth Amendment). As the

Supreme Court made clear in Ziglar v. Abbasi, “expanding the Bivens remedy is now a

‘disfavored’ judicial activity,” and “[t]hese three cases—Bivens, Davis, and Carlson—represent

the only instances in which the Court has approved of an implied damages remedy under the




PAGE 5 – OPINION AND ORDER
          Case 3:20-cv-00566-SI         Document 14       Filed 05/12/20      Page 6 of 7




Constitution itself.” 137 S. Ct. 1843, 1855, 1857 (2017). Thus, Mr. Corrigan has no implied right

of action under the facts he alleges here, even assuming the truth of his allegations.

       More importantly, however, the Defendant Judges are all federal judges, and all claims

asserted against them arise solely from judicial acts taken within the jurisdiction of their courts.

Thus, they are all entitled to absolute judicial immunity. Anglo-American common law has long

recognized a “sweeping form of immunity” for acts performed by judges that relate to the

“judicial process.” Forrester v. White, 484 U.S. 219, 225 (1988); Imbler v. Pachtman, 424 U.S.

409, 423 n.20 (1976). This immunity insulates judges from charges of erroneous acts or irregular

action, even if the action was allegedly driven by malicious or corrupt motives, see Forrester,

484 U.S. at 227-28, or “flawed by the commission of grave procedural errors.” Stump v.

Sparkman, 435 U.S. 349, 359 (1978).

       Judicial immunity “is an immunity from suit, not just from ultimate assessment of

damages.” Mireles, 502 U.S.at 11. Thus, immunity discourages collateral attacks by civil suits

and encourages using “appellate procedures as the standard system for correcting judicial error.”

Forrester, 484 U.S. at 225, 227 (“Most judicial mistakes or wrongs are open to correction

through ordinary mechanisms of review.”). As a result, immunity “is not overcome by

allegations of bad faith or malice, the existence of which ordinarily cannot be resolved without

engaging in discovery and eventual trial.” Mireles, 502 U.S. at 11.

       Because a judge is generally immune from a civil action for damages related to his or her

judicial activities, Mireles, 502 U.S. at 11; Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.

1996), superseded by statute on other grounds, even if Mr. Corrigan could plead the requisite

elements of a Bivens action, his claim for monetary relief still would not pierce judicial

immunity. See Mullis v. Bankr. Ct. for the Dist. of Nev., 828 F.2d 1385, 1387-90 (9th Cir. 1987)




PAGE 6 – OPINION AND ORDER
             Case 3:20-cv-00566-SI     Document 14        Filed 05/12/20     Page 7 of 7




(dismissing Bivens claim as barred by absolute judicial immunity); Dacey v. Dorsey, 568 F.2d

275, 277 (2d Cir. 1978) (finding absolute judicial immunity and affirming dismissal of § 1985

claim in a case in which a litigant collaterally attacked Connecticut Supreme Court Justices for

declining a request to recuse); see also Bradley v. Fisher, 80 U.S. 335, 347 (1871) (holding that

judicial immunity applies “however erroneous the act may have been, and however injurious in

its consequences it may have proved to the plaintiff”); Williams v. Goldsmith, 701 F.2d 603, 604

(7th Cir. 1983) (noting that a claim is frivolous when “[a]ll the defendants are absolutely immune

from suit”). Judicial immunity also bars declaratory and injunctive relief sought as a result of

judicial acts performed in a judicial capacity. See Mullis, 828 F.2d at 1394 (“The judicial or

quasi-judicial immunity available to federal officers is not limited to immunity from damages,

but extends to actions for declaratory, injunctive and other equitable relief.”); Moore, 96 F.3d

at 1243-44 (same). For all these reasons, Plaintiff’s Complaint lacks any arguable basis in law

and may not proceed.

                                         CONCLUSION

       In the Court’s Order to Show Cause, the Court afforded Plaintiff the opportunity to show

cause in writing why this lawsuit should not be dismissed with prejudice. The Court expressly

advised Plaintiff that if he failed to do so, this action would be dismissed with prejudice sua

sponte on or after May 12, 2020. Plaintiff has failed to show cause. This case is dismissed with

prejudice.

       IT IS SO ORDERED.

       DATED this 12th day of May, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 7 – OPINION AND ORDER
